DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending.

Claim Objections
Claims 1 – 18 are objected to because of the following informalities.  Appropriate correction is required.

Regarding claim 1, “each of the one or more requests identifying a corresponding starting user address and a length of data to be written on the storage drives; and wherein for each write request” is inconsistent and should be “each of the one or more write requests identifying a corresponding starting user address and a length of the data to be written on the storage drives; and wherein for each of the one or more write requests” (see claim 1 “wherein the storage engine is configured to receive from a user one or more write requests to write data on one or more of the plurality of storage drives”).
Claim 10 also recites similar limitation as claim 1 (see claim 10 “each of the one or more requests identifying a corresponding starting user address and a length of data to be written on the storage drives”) and should be amended in the same manner as claim 1.

Regarding claim 3, “determine, for each write request, the corresponding physical addresses at which the data will be written on the plurality of storage drives based on availability of storage space on the plurality of storage drive” is inconsistent and should be “for of the one or more write request, the one or more corresponding physical addresses” (see claim 1“wherein the storage engine is configured to receive from a user one or more write requests to write data on one or more of the plurality of storage drives” and “determine, based at least in part on the identified user address, one or more corresponding physical addresses at which the data will be written on the plurality of storage drives”).
Claim 12 is the method claim corresponding to the system claim 3 and is objected on the same grounds as claim 3.

Regarding claim 4, “wherein the physical addresses corresponding to the write request comprise different physical addresses on different ones of the plurality of storage drives” should be “the one or more corresponding physical addresses corresponding to one of the one or more write requests”.  It is noted that claim 1 recites that each write request has its own physical addresses (see claim 1“wherein the storage engine is configured to receive from a user one or more write requests to write data on one or more of the plurality of storage drives” and “wherein for each write request, the storage engine is configured to … determine, based at least in part on the identified user addresses, one or more corresponding physical addresses at which data will be written on the plurality of storage drives””).  Therefore, the limitation in question should be clear which one of these plural write requests, physical addresses correspond to.
Claim 13 is the method claim corresponding to the system claim 4 and is objected on the same grounds as claim 4.

Regarding claim 5, “wherein for at least one of the one or more write requests, the corresponding data is written to a number M of the N storage drives” lacks antecedence basis the data” corresponds to respective write request (see claim 1 “receive from a user one or more write requests to write data on one or more of the plurality of storage drives”).
Claim 14 is the method claim corresponding to the system claim 5 and is objected on the same grounds as claim 5.

Regarding claim 8, the limitations should be amended to distinguish user address/data of read request from user address/data of write request of claim 1.  In addition, claim 8 also recite limitations that either lack antecedence basis or are inconsistent with claim 1.  Examiner suggests amending as follows.
wherein the storage engine is configured to receive from [[a]] the user one or more read requests to read data from one or more of the plurality of storage drives, each of the one or more requests identifying a corresponding starting user read address and a length of the read data to be read from the storage drives; 
and wherein for each read request, the storage engine is configured to 
identify an entry of the metadata tree having the user read address as the key, 
identify the one or more corresponding physical addresses that corresponds to the identified entry, 
identify a RAID encoding corresponding to the identified entry, 
and read the read data from the plurality of storage drives at the one or more corresponding physical addresses that corresponds to the identified entry
Claim 17 is the method claim corresponding to the system claim 8 and is objected on the same grounds as claim 8.

Claims dependent upon said above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 4, 6 – 7, 9 – 10, 12 – 13, 15 – 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koishi (US 20170262231) in view of Haswell (US 20050132212).

Regarding claim 1, Koishi teaches
A system for RAID storage of data, the system comprising: 
a plurality of storage drives (plurality of storage drives = Fig. 1  memory devices D0 to Dn-1); 
and a storage engine (storage engine = Fig. 1  memory controller 5) coupled to the storage drives; (Haswell teaches, in Fig. 1, processor 52 connected to memory devices D0 to Dn-1.)
wherein the storage engine is configured to receive from a user (user = Fig. 1  host device 21 – 23) one or more write requests (write requests = data writing with logical address and data size) to write data on one or more of the plurality of storage drives, each of the one or more requests identifying a corresponding starting user address (user address = logical address ADDR) and a length of data (length of data = data size DATA) to be written on the storage drives; 
and wherein for each write request, the storage engine is configured to 
[determine, based at least in part on the identified length of the data to be written, a corresponding RAID encoding,] 
determine, based at least in part on the identified user address, one or more corresponding physical addresses (corresponding physical addresses = physical extent IDs) at which the data will be written on the plurality of storage drives, 
and store the data on the plurality of storage drives at the one or more corresponding physical addresses (Koishi teaches receiving, from host 21-23, write command, logical address ADDR and data size DATA, wherein i) said logical address is used to determine logical extent IDs and corresponding physical extent IDs (see Fig. 13, ¶[215], [218-219]), and ii) data is written to said determined physical extent IDs (see Fig. 3, ¶[226]).  Koishi also teaches that memory controller performs said receiving (see ¶[57]) and processor 52 (of said memory controller (see Fig. 1)) performs said converting and control of said writing (see ¶[62]).)
(¶[215]  Any of the host devices 21 to 23 transmits the logical disk ID, the logical address, a data size, and a write command, using write data as a parameter, to the storage device 3. The storage device 3 performs data writing based on the parameter and device information;  ¶[218-219]  In step S1302, the address range extraction section 14 calculates the list LR of address ranges including a set (Ej, Aj, Sj) of the logical extent ID Ej of the logical extent to be written, the head address Aj to be written in the logical extent to be written, and the size Sj of data in the logical extent to be written, based on the received logical disk ID LID, the logical address ADDR, and the data size SIZE. In step S1303, the write section 13 refers to the logical extent information table 8 and judges, among the logical extent IDs Ej in the list LR, whether or not there is the logical extent ID to which the belonging device ID is not set, that is, whether or not the logical extent ID and the physical extent ID should be newly made correspond to each other;  ¶[226]  In step S1308, the write section 13 writes data corresponding to the size Sj from a position of OFFSET of the buffer memory from the head address Aj to the size Sj, with respect to the physical extent indicated by the physical extent ID Pk to be written;  ¶[57]  For example, the host interface section 4, the memory controller 5, and the devices D.sub.0 to D.sub.N-1 can mutually transmit and receive data, addresses, commands, information, signals, instructions, and so on;  ¶[62]  The processor 52 accesses the memory 51, executes various processing, executes access control with respect to the devices D.sub.0 to D.sub.N-1, and changes setting of over-provisioning)

Koishi does not appear to explicitly teach
and wherein for each write request, the storage engine is configured to determine, based at least in part on the identified length of the data to be written, a corresponding RAID encoding

However, Haswell teaches selecting, on a file-by-file basis, a RAID level (RAID encoding) based on size (length) of file specified in request from host (see ¶[17], [28]).
(¶[17]  The particular RAID level protection, i.e., RAID 0, RAID 1, RAID 5, RAID 6, etc., that is selected for a file for a required level of performance and reliability is determined on a file-by-file basis at the filing system level using a policy manager that is part of the filing system. Implementation of a particular RAID level is optimized by the present invention based on the file size and other characteristics of the file, such as, but not limited to, the type of data contained in the file and the way the file will be accessed;  ¶[28]  At step 201, data and a request to create a file of a specific size and having certain characteristics in storage subsystem 100 is received by system interface 111 from host system 103)
In view of Haswell, Koishi is modified such that, for each write request, RAID level (RAID encoding) is selected based on size (length) of data to be written to memory devices (storage devices).

Koishi and Haswell are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Koishi in the manner described supra because it would allow usage of partially filled storage units of RAID system, instead of adding a new storage unit (Haswell, ¶[6], [19]).

Claim 10 is the method claim corresponding to the system claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1. 

Regarding claim 3, Koishi in view of Haswell teach the system of claim 1
determine, for each write request (write request = request to create file of specific size), the corresponding physical addresses (physical addresses = block ranges) at which the data will be written on the plurality of storage drives based on availability of storage space on the plurality of storage drives (Haswell teaches request to create file of specific size includes identifying block ranges that data will be written in storage units (see ¶[28]), wherein said storage units are available as long as sufficient space is available for said request (see ¶[19]).)
(¶[28]  FIG. 2 shows a flow diagram 200 illustrating a file create operation according to the present invention. At step 201, data and a request to create a file of a specific size and having certain characteristics in storage subsystem 100 is received by system interface 111 from host system 103. At step 202, the received data is stored in write cache 1. When it is determined that the data is to be written to storage units 102, flow continues to step 204 where the data is sent through RAID engine 115, potentially with other files that are stored in write cache 1, or have been read from the media for the purpose, or that were just received from host system 103. At step 205, the data generated by RAID engine 115 is stored in write cache 2. The data stored in write cache 2 includes the original data and parity data organized by storage unit and block ranges that the data will be written to within storage units 102;  ¶[19]  Additionally, the requirement that a complete new set of storage units representing the width of the RAID array must be added to a conventionally configured RAID system is eliminated because a filing system of the present invention can use whatever storage units that are available, as long as sufficient space is available on a sufficient number of storage units for the operation requested by a host system)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Koishi as modified in the manner described supra because it is applying Haswell’s known technique (identifying block ranges on storage units that have sufficient space available) to physical address identification of Koishi as modified ready for improvement to yield predictable result of data storage (Haswell, ¶[19]).

Claim 12 is the method claim corresponding to the system claim 3 and is rejected under the same reasons set forth in connection with the rejection of claim 3.

Regarding claim 4, Koishi in view of Haswell teach the system of claim 3 where Koishi further teaches
wherein the physical addresses (physical addresses = physical extent IDs) corresponding to the write request comprise different physical addresses on different ones of the plurality of storage drives (Koishi teaches writing data to physical extents of physical extent IDs (see Fig. 13 loop from S1313 to repeat S1308, ¶[226]), where Fig. 2 shows physical extents from different memory devices D0 to Dn-1.)
(¶[226]  In step S1308, the write section 13 writes data corresponding to the size Sj from a position of OFFSET of the buffer memory from the head address Aj to the size Sj, with respect to the physical extent indicated by the physical extent ID Pk to be written)

Claim 13 is the method claim corresponding to the system claim 4 and is rejected under the same reasons set forth in connection with the rejection of claim 4.

Regarding claim 6, Koishi in view of Haswell teach the system of claim 1 where Koishi further teaches
wherein the storage engine is configured to maintain a metadata tree (metadata tree = Fig. 5 logical extent information table 8), wherein for each write request (write request = data writing with logical addresses and data size), the metadata tree includes a corresponding entry wherein a key of the entry comprises the user address (user address = logical address ADDR) and a value of the entry comprises the one or more corresponding physical addresses (physical addresses = physical extent IDs) (Koishi teaches extracting logical extent IDs from logical address ADDR that is received from host 21-23 (see ¶[218]) and making, in logical extent information table 8, said logical extent IDs correspond to physical extent IDs (see ¶[219], [221]).  Note that i) logical address ADDR is represented as logical extent IDs in said logical extent information table and ii) said logical extent information table 8 is linked to physical extent information table via physical extent IDs (i.e. extent information table = metadata tree).)
(¶[218]  In step S1302, the address range extraction section 14 calculates the list LR of address ranges including a set (Ej, Aj, Sj) of the logical extent ID Ej of the logical extent to be written, the head address Aj to be written in the logical extent to be written, and the size Sj of data in the logical extent to be written, based on the received logical disk ID LID, the logical address ADDR, and the data size SIZE;  ¶[219]  In step S1303, the write section 13 refers to the logical extent information table 8 and judges, among the logical extent IDs Ej in the list LR, whether or not there is the logical extent ID to which the belonging device ID is not set, that is, whether or not the logical extent ID and the physical extent ID should be newly made correspond to each other;  ¶[221]  When the new correspondence is required, in step S1304, the endurance adjustment section. 15 sets the physical extent ID in a one-to-one relationship with the logical extent ID, according to the allocation write destination selection processing)

Claim 15 is the method claim corresponding to the system claim 6 and is rejected under the same reasons set forth in connection with the rejection of claim 6.

Regarding claim 7, Koishi in view of Haswell teach the system of claim 6 where Haswell further teaches
wherein the value further comprises the corresponding RAID encoding (Haswell teaches control information of files includes RAID level applied to data of file and block numbers where said data is stored (see ¶[26]).) 
(¶[26]  The first category of storage blocks is configured as a file containing inodes, i.e., control information for files. Information contained within each inode includes the RAID level applied to the file, the stripe size, the locations for the data of the file in terms of block numbers/storage units, and locations of parity information for the file in terms of block numbers/storage units, if any.)
metadata tree) that maps logical extent IDs (user address) to physical extent IDs (corresponding physical addresses) also include RAID level that is applied to said physical extent IDs.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Koishi in the manner described supra because it is applying Haswell’s known technique (storing RAID level of file in file control information) to logical extent information table of physical extent IDs storing data of Koishi as modified ready for improvement to yield predictable result of data management (Haswell, ¶[26])

Claim 16 is the method claim corresponding to the system claim 7 and is rejected under the same reasons set forth in connection with the rejection of claim 7.

Regarding claim 9, Koishi in view of Haswell teach the system of claim 1 where Haswell further teaches
wherein for a first one of the one or more write requests the storage engine is configured to determine a corresponding first RAID encoding, and wherein for a second one of the one or more write requests the storage engine is configured to determine a corresponding second RAID encoding which is different from the first RAID encoding (Haswell teaches, in response to file create request (see ¶[28]), selecting RAID level on a file-by-file basis based on file size (see ¶[17]), wherein at least two files are stored with different RAID level (see Haswell abstract).)
¶[28]  At step 201, data and a request to create a file of a specific size and having certain characteristics in storage subsystem 100 is received by system interface 111 from host system 103;  ¶[17]  The particular RAID level protection, i.e., RAID 0, RAID 1, RAID 5, RAID 6, etc., that is selected for a file for a required level of performance and reliability is determined on a file-by-file basis at the filing system level using a policy manager that is part of the filing system. Implementation of a particular RAID level is optimized by the present invention based on the file size and other characteristics of the file, such as, but not limited to, the type of data contained in the file and the way the file will be accessed;  Haswell abstract  A filing system controls block-level storage and selects a required level of performance and reliability for a file stored on a storage system on a file-by-file basis. A policy manager contains at least one rule relating to a RAID level of protection for a file stored on the storage system and the RAID level of protection is selected from a plurality of RAID levels of protection. At least two files can be stored on the storage system having different RAID levels of protection, and at least two files can be stored on a same storage unit of the storage system can have different RAID levels of protection)

Claim 18 is the method claim corresponding to the system claim 9 and is rejected under the same reasons set forth in connection with the rejection of claim 9.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koishi in view of Haswell, and further in view of Felter (US 20120185413).

the system of claim 1 where Haswell further teaches
wherein the storage engine is further configured to determine the RAID encoding corresponding to each write request (write request = request to create file of a specific size) based at least in part on a service level (service level = rules) [indicated by the user], wherein the service level includes a redundancy level (redundancy level = RAID level) (Haswell teaches identifying rules that specify RAID level of request to create file having a specific size (see ¶[28]).)
(¶[28]  At step 201, data and a request to create a file of a specific size and having certain characteristics in storage subsystem 100 is received by system interface 111 from host system 103. At step 203, workflow manager 112 determines how the file should be written to storage units 102 by querying policy manager 113 for rules relating to storing a new file having parameters associated with the received data. In response, policy manager 113 provides block-level rules and/or information relating to whether the received data should be protected by a specific RAID level and/or whether the data should be coalesced with other commands before being actually written to storage units 102)

Koishi in view of Haswell do not appear to explicitly teach host (user) indicating rules (service level) that specifies a RAID level (redundancy level).
a service level indicated by the user, wherein the service level includes a redundancy level


a service level (service level = reliability mechanism) indicated by [the] user, wherein the service level includes a redundancy level (Felter teaches user selecting reliability mechanism that includes a specific RAID level (see ¶[54]).)
(¶[54]  In addition to the above, the user may be presented with options with regard to reliability of the cloud storage device from which the user may select the reliability mechanisms the user wishes to employ with the cloud storage device. For example, the user may be presented with a plurality of RAID levels that the user may select from. For example, there currently exists 6 RAID levels from which a user may select, with each RAID level providing a different level of reliability. For example, with RAID 0 (also known as a stripe set or striped volume) data is split evenly across two or more disks (striped) with no parity information for redundancy. For RAID 1, an exact copy of a set of data, or a mirror, is generated on two or more disks. For RAID 5 uses block-level striping with parity data distributed across all member disks)
In view of Felter, Koishi as modified is modified such that host (user) selects rules (service level) that specifies a RAID level (redundancy level).

Koishi, Haswell and Felter are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Koishi as modified in the manner described supra because it would allow a user to tradeoff price, performance and reliability by choosing different RAID parameters (Felter, ¶[18]).

Claim 11 is the method claim corresponding to the system claim 2 and is rejected under the same reasons set forth in connection with the rejection of claim 2.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koishi in view of Haswell, and further in view of Terry (US 20070174670).

Regarding claim 5, Koishi in view of Haswell teach the system of claim 1 but do not appear to explicitly teach
wherein the plurality of storage drives comprises a total number N of the storage drives, and wherein for at least one of the one or more write requests, the corresponding data is written to a number M of the N storage drives, wherein M is less than N

However, Terry teaches
wherein [the] plurality of storage drives comprises a total number N of [the] storage drives, and wherein for at least one of [the] one or more write requests (write request = RAID 5 that distributes data and parity), [the] corresponding data is written to a number M of the N storage drives, wherein M is less than N (Terry teaches exemplary RAID 5 with data and parity stored on 5 (M) of 6 (N) storage drives (see Fig. 3a, ¶[35]), wherein i) said data and said parity are distributed by RAID 5 (see ¶[7]), and ii) hot spare drive 312 is extra unused drive (see ¶[9]).)
(¶[35]  FIG. 3a is a generalized illustration of a RAID 5 subsystem 300 as implemented with "hot spare" drive 312. RAID array controller 108 manages the disks 302, 304, 306, 308, 310 comprising the array as well as "hot spare" disk drive 312, which can be used to replace a failed drive in the array. Disk 302 comprises data blocks `A`, `E`, `I`, `M`, `U`, `Y`, `C.sub.2` and parity block `5.` Disk 304 comprises data blocks `B`, `F`, `J`, `Q`, `V`, `Z`, `D.sub.2` and parity block `4.` Disk 306 comprises data blocks `C`, `G`, `N`, `R`, `W`, `A.sub.2` and parity blocks `3`, `8.` Disk 308 comprises data blocks `D`, `K`, `O`, `S`, `X`, `E.sub.2` and parity blocks `2`, `7.` Disk 310 comprises data blocks `H`, `L`, `P`, `T`, `B.sub.2`, `F.sub.2` and parity blocks `1`, `6` with subsequent data and parity blocks similarly distributed across disks 302, 304, 306, 308, 310 thereafter;  ¶[7]  The original RAID specification suggested a number of RAID "levels" (e.g., 0, 1, 2, 3, 4, 5) that described the manner in which information was distributed and/or replicated across the hard disks comprising the array;  ¶[9]  For this reason, many RAID 5 implementations preinstall an extra, unused disk drive that can be "hot swapped" to immediately and automatically replace a failed drive in the array)
In view of Terry, Koishi is modified such that data (of write request) is written to less that all storage drives.

Koishi, Haswell and Terry are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Koishi as modified in the manner described supra because by writing to less than all drives, a spare drive can be used to replace a failed drive, and thus preventing failure of overall RAID subsystem (Terry, ¶[9]).

Claim 14 is the method claim corresponding to the system claim 5 and is rejected under the same reasons set forth in connection with the rejection of claim 5.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koishi in view of Haswell, and further in view of Kawaguchi (US 20150370484).

Regarding claim 8, Koishi in view of Haswell teach the system of claim 6 where Koishi also teaches
wherein the storage engine (storage engine = Fig. 1  memory controller 5 with read section 12) is configured to receive from a user (user = Fig. 1 host devices 21 – 23) one or more read requests to read data from one or more of the plurality of storage drives, each of the one or more requests identifying a corresponding starting user address (user address = logical address ADDR) and a length of data (length of data = data size SIZE) to be read from the storage drives; 
and wherein for each read request, the storage engine is configured to 
identify an entry of the metadata tree (metadata tree = logical extent information table 8) having the user address as the key, identify the one or more physical addresses (physical addresses = physical extend IDs) corresponding to the identified entry, 
[identify a RAID encoding corresponding to the identified entry,] 
and read the data from the plurality of storage drives at the one or more corresponding physical addresses (Koishi teaches read section 12 receiving logical address ADDR and data size SIZE from host 21-23 (see Fig. 11, ¶[188]), wherein said logical address is user to determine logical extent IDs (see ¶[189]).  Koishi further teaches using logical extent information table 8 to locate corresponding physical extent IDs of said logical extent IDs and reading data from physical extent of said physical extent IDs (see Fig. 11 loop step 1109 to step 1105-1106, ¶[193-194]).  It is noted that said logical address ADDR is represented as logical extent IDs which is i) stored in information table 8 and ii) used to locate physical extent IDs in said information table 8.)
(¶[188]  In step S1101, the read section 12 receives the logical disk ID LID of the logical disk as a read destination, the logical address, and the data size from any of the host devices 21 to 23. The received logical address is denoted by ADDR, and the data size is denoted by SIZE;  ¶[189]  In step S1102, the address range extraction section 14 calculates a list of address ranges including a set of the logical extent ID of the logical extent to be read, the head address to be read in the logical extent to be read, and a size of data in the logical extent to be read, based on the received logical disk ID LID, the logical address ADDR, and the data size SIZE;  ¶[193-194]  In step S1105, the read section 12 refers to the logical extent information table 8 and selects the physical extent ID to be read corresponding to the logical extent ID Ej to be read. The physical extent ID to be read is denoted by Pk. In step S1106, the read section 12 reads data corresponding to from the head address Aj to the size Sj in the physical extent shown by the physical extent ID Pk and stores the data as read data in the buffer memory)

Koishi in view of Haswell does not appear to explicitly teach
and wherein for each read request, the storage engine is configured to 


However, Kawaguchi teaches
and wherein for each read request, the storage engine is configured to 
identify a RAID encoding corresponding to the identified entry (Kawaguchi teaches read processing includes determining, from map information 21, RAID level of volume storing data of LBA (see ¶[109]).)
(¶[109]  The read processing program 23 starts the media and address identification processing upon proceeding to step SP33 of the read processing, and foremost refers to the map information 21 and determines the RAID level of the logical volume VOL into which the selected data registered in the LBA range descriptor was written (SP50).)
In view of Kawaguchi, Koishi as modified is modified such that identification, from entry in logical extent information table 8 (metadata tree), of physical extent IDs (corresponding physical addresses) of read request further includes determining corresponding RAID level (RAID encoding).

Koishi, Haswell and Kawaguchi are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Koishi in the manner described supra because storage throughput for RAID 10 is improved by choosing storage media that was not used in previous read (Kawaguchi, ¶[113]).

Claim 17 is the method claim corresponding to the system claim 8 and is rejected under the same reasons set forth in connection with the rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHIE YEW/            Examiner, Art Unit 2139